Citation Nr: 0506779	
Decision Date: 03/09/05    Archive Date: 03/21/05

DOCKET NO.  98-15 938A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to assignment of a higher rating for service-
connected status post right ankle fracture with degenerative 
joint disease, currently rated as 20 percent disabling. 


ATTORNEY FOR THE BOARD

Tracy Alsup, Associate Counsel


INTRODUCTION

The veteran had active duty service from January to July 
1982.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 1997 decision by the Oakland, 
California, VA Regional Office (RO).  This case was remanded 
in October 2003 and June 2004 for a Board hearing.  A Board 
was scheduled in December 2004 but the veteran failed to 
appear.  The case is again before the Board.     

The veteran's service-connected disability was initially 
assigned a 10 percent rating, but it was increased to 20 
percent from the original date of claim in an August 1999 
decision.


FINDING OF FACT

The veteran's service-connected status post right ankle 
fracture with degenerative joint disease is manifested by 
chronic pain and marked limitation of motion.


CONCLUSION OF LAW

The criteria for entitlement to a disability evaluation in 
excess of 20 percent for the veteran's service-connected 
status post right ankle fracture with degenerative joint 
disease have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. Part 4, including § 4.7 and Code 5271 
(2004). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

After reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  Specifically, the discussions in the April 
2000, November 2000, January 2003, and February 2004 RO 
letters have informed the appellant of the information and 
evidence necessary to warrant entitlement to the benefits 
sought.  Moreover, in the RO letters the appellant was 
advised of the types of evidence VA would assist in obtaining 
as well as the appellant's own responsibilities with regard 
to identifying relevant evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The Board also notes that the April 2000 and November 2000 
VCAA letter implicitly notified the veteran that he should 
submit any pertinent evidence in his possession.  In this 
regard, he was repeatedly advised to identify any source of 
evidence and that VA would assist him in requesting such 
evidence.  The Board believes that a reasonable inference 
from such communication was that the veteran must also 
furnish any pertinent evidence he himself may have and that 
the requirements of 38 C.F.R. § 3.159(b)(1) have been met.  
The Board finds that all notices required by VCAA and 
implementing regulations were furnished to the veteran and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters. 

In this case, the RO's decision to deny the claim in August 
1997 came before passage of the VCAA in late 2000.  No 
notification could, therefore, have been given prior to the 
RO's decision.  It is arguable that the VCAA notice was not 
timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
The Board finds, however, that any defect with respect to the 
timing of the VCAA notice in this case was harmless error for 
the reasons specified below.

After the rating action on appeal was promulgated, the RO did 
provide notice to the claimant in the April 2000 and November 
2000 RO letters regarding what information and evidence is 
needed to substantiate the claims, as well as what 
information and evidence must be submitted by the claimant, 
what information and evidence will be obtained by VA, and the 
need for the claimant to submit any evidence in his or her 
possession that pertains to the claim.  The veteran submitted 
a statement in support of claim, while his claim was on 
appeal, indicating he understood his rights to produce 
evidence.  Other VA medical records were also made part of 
the file after he filed his substantive appeal.  Under these 
circumstances, the Board finds that all notification and 
development action needed to render a fair decision on this 
claim have been accomplished and that adjudication of the 
claim, without directing or accomplishing any additional 
notification and or development action, poses no risk of 
prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  The record includes service medical records, VA 
medical records, and VA examinations with opinions.  Since 
the appellant was afforded a VA examination with opinion in 
connection with his claim, the requirements of 38 C.F.R. 
§ 3.159(c)(4) have been met.  The VA also scheduled the 
veteran for an additional VA examination to determine his 
current disability status, however, the veteran failed to 
report.  Significantly, no additional pertinent evidence has 
been identified by the appellant as relevant to the issue on 
appeal.  Under these circumstances of this particular case, 
no further action is necessary to assist the appellant with 
these issues.

Analysis

The present appeal involves the veteran's claim that the 
severity of his service-connected status post right ankle 
fracture with degenerative joint disease warrants a higher 
disability rating.  Disability evaluations are determined by 
the application of the Schedule For Rating Disabilities, 
which assigns ratings based on the average impairment of 
earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time with 
consideration given to the propriety of staged ratings.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).
  
The veteran's service-connected status post right ankle 
fracture with degenerative joint disease has been rated by 
the RO under the provisions of Diagnostic Code 5271.  Under 
this regulatory provision, a 20 percent rating is the maximum 
rating available.  A 20 percent rating is warranted when the 
ankle has marked limitation of motion.  

The only other Diagnostic Code allowing for a higher 
evaluation for an ankle is Diagnostic Code 5270.  This 
regulatory provision requires ankylosis of the ankle.  A 30 
percent rating is warranted with ankylosis between 30 degrees 
and 40 degrees in plantar flexion or between 0 degrees to 10 
degrees in dorisflexion.  A 40 percent rating is warranted 
with ankylosis more than 40 degrees plantar flexion, more 
than 10 degrees dorisflexion, or with abduction, adduction, 
inversion or eversion deformity.    

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

The veteran underwent a VA examination in July 1997.  The 
veteran reported pain in the entire right ankle, pain on top 
and outside of his right foot, pain radiating up the leg, and 
swelling in his ankle and foot in the afternoon or evening.  
The veteran reported that he experienced pain on movement or 
when he put weight on his foot.  Upon examination of the 
right foot the veteran reports pain upon palpation, even mild 
to moderate palpation of his dorsal navicular and talar head 
and neck region.  The examiner found sinus tarsi pain, 
especially on the lateral aspect of the right foot.  The 
examiner found mild non-pitting edema over the lateral right 
malleolus.  The examiner found that the right ankle had 2 
degrees of dorsiflexion with the right knee flexed and is in 
5 degrees of plantigrade position, unable to reach a neutral 
90 degrees with the right knee extended.  The veteran 
reported pain with dorsiflexion and plantar flexion.  The 
supination and pronation of bilateral foot and ankle appear 
symmetric and equal, with no reports of pain.  The examiner 
found no joint crepitus, no pain with mid range of motion, 
and no instability in the joints.  The veteran walked with a 
slight limp, favoring his right side.  The veteran was able 
to stand on both feet without discomfort, dorsiflex, stand on 
the balls of his feet, and stand on and walk on his heels.       

At the examination X-rays were taken revealing good bony 
material bilaterally.  An irregularity of the right navicular 
cuneiform articulation that appears somewhat flattened, with 
evidence of asymmetric joint space narrowing.  The right 
ankle X-ray revealed a regular tibiofibular articulation 
distally at the ankle joint level.  There was evidence of 
osteophytic proliferation and asymmetric joint space 
narrowing.   
The examiner diagnosed post-traumatic arthritis to the right 
ankle and navicular cuneiform articulation.  There was 
evidence of arthritic degeneration in the joints.  The 
examiner found "post-traumatic sinus tarsi syndrome on the 
right foot, as well as asymptomatic diffuse tyloma and 
asymptomatic second hammertoe deformity." 

The veteran underwent a second VA examination in May 1999.  
The veteran stated that he wore Air Jordan tennis shoes and 
takes ibuprofen for the pain but he didn't wear any ankle 
support.  The examiner found the previous fracture non 
tender.  The examiner found no tenderness, swelling, or 
deformity of the ankle.  The examiner found the right ankle's 
dorisflexion to 0 degrees, plantar flexion to 30 degrees, 
inversion 25 degrees, and eversion 15 degrees.  The examiner 
found moderate laxity of the lateral collateral ligament and 
the medial collateral ligament was intact.  The examiner 
opined that when the veteran was symptomatic with Deluca 
factors, he would experience a 15 percent decrease in 
excursion, strength, speed, coordination, and endurance.  The 
examiner diagnosed status post open reduction internal 
fixation, right ankle/foot, with degenerative joint disease.  

The veteran submitted a statement in support of his claim in 
October 2000.  The veteran claimed that his ankle gets worse 
all the time.  The veteran claimed that he takes more and 
more medication and that he is also having difficulty with 
his left knee.  The veteran also claimed that he had to give 
up his career as a master auto tech because he can not stand 
to be on his feet that much.  The veteran was scheduled for 
another VA examination for his disability in March 2003, but 
he failed to report.  VA treatment records in 2000 reflected 
several treatments for pain, particularly in his left knee, 
but his right fracture was also mentioned.      

The Board recognizes that the veteran's range of motion is 
limited by pain in his foot and ankle because of his 
degenerative joint disease as residuals of his fracture.  
However, the veteran is already at the maximum evaluation for 
limitation of motion of the ankle.  There is no other 
Diagnostic Code for the ankle that would allow him a higher 
rating except Code 5270.  Diagnostic Code 5270 is not 
applicable because there is no evidence of any ankyolsis in 
his right foot in either VA examination.  The veteran's 
dorisflexion is 30 degrees in both examinations but his foot 
is not fixed by ankylosis at that range, consequently, he is 
not entitled to a rating under Code 5270.  The maximum 
allowable for the veteran's service-connected status post 
right ankle fracture with degenerative joint disease is 20 
percent.  A higher assignment is, therefore, denied.       

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that his 
service-connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  The Board notes that the veteran claims 
he gave up an occupation for his disability, but there has 
not been any showing by a medical doctor that he is unable to 
work on his feet.  Under these circumstances, the Board finds 
that the veteran has not demonstrated marked interference 
with employment so as to render impractical the application 
of the regular rating schedule standards.  In the absence of 
such factors, the Board finds that criteria for submission 
for assignment of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 
9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995). 

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision. 


ORDER

The appeal is denied.



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


